Case 6:19-cv-00318-TAD-PJH Document 58 Filed 08/04/20 Page 1 of 1 PageID #: 592



                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                      LAFAYETTE DIVISION
 JOHN TROSCLAIR, ET AL.                              CIVIL ACTION NO. 6:19-0318
 VERSUS                                              JUDGE TERRY A. DOUGHTY
 INTERNATIONAL LABORATORIES,                         MAG. JUDGE PATRICK J. HANNA
 L.L.C., ET AL.


                                          JUDGMENT
        The Report and Recommendation of the Magistrate Judge [Doc. No. 56] having been

 considered, no objections thereto having been filed, and finding that same is supported by the

 law and the record in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Defendant International

 Laboratories, LLC’s Motion to Dismiss for Lack of Personal Jurisdiction [Doc. No. 49] is

 DENIED.

        MONROE, LOUISIANA, this 4TH day of August, 2020.




                                                           TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
